SCHOTT, Chief Judge,
dissenting:
Since service of process was made by a private person it had to be proved like any other fact in the case. C.C.P. art. 1293. Since this was the confirmation of a default for a sum due on an open account an affidavit of correctness thereof constituted *683prima facie proof. Art. 1702(B)(3). At the very least an affidavit of the private process server was required to prove that he made the service. None is in the record. I would reverse the judgment and remand it to the trial court.